     Case 16-18688-mdc         Doc 50   Filed 03/04/19 Entered 03/04/19 14:20:02       Desc Main
                                        Document Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Frederick Dandridge                            Chapter 13
                                                      Bankruptcy No. 16-18688-mdc
                             Debtor

     LakeView Loan Servicing, LLC, or its Successor
     or Assignee
                        Movant
                 vs.

     WILLIAM C. MILLER, Esq., Trustee
     Frederick Dandridge
                         Respondent(s)



                           ORDER GRANTING SETTLEMENT STIPULATION

             It is hereby ORDERED that the Stipulation to Settle Motion of LakeView Loan

      Servicing, LLC for Relief from the Automatic Stay is hereby APPROVED.

           March 4, 2019
                                                       ___________________________________
                                                                                     J.
